Hon. JamesE. Kilday
Director,Motor Transportation
                            Division
RailroadCommissionof Texas
Austin,Texas

Dear Sir:

                  OpinionNo. O-2737
                  Re: Jurisdictionof RailroadCommissionover
                      applicationof James W. White, proposinga
                      motor bus operation,only 8 fractionalpert of
                      which is not within the limits of some incorpo-
                      rated city or town.

From your letterof September12, l&O, and the attachedexhibits,we have
the followinginformation:JamesW. White has filed an applicationfor a
certificateof convenienceand necessityto operatea motor bus company
over the route "FruitdaleAcres, Texas, to PrestonHollow,Texas, via Dallas,
HighlandPark and UniversityPark." FruitdaleAcres is an incorporated
town and adjoiningit on the north is the incorporatedtown of Honey Springs.
There is a portionof the Southernboundaryof Honey Springswhich is coincident
with the boundaryline of the incorporatedCity of Dallas,but immediately
to the north and east of Honey Springsthere is a small area which does
not lie within any corporation. North of Dallas and adjacenttheretois
HighlandPark, an incorporatedtown, and adjoiningit on the north is the
incorporated.town of UniversityPark. Immediatelynorth of UniversityPark
and adjacenttheretois Preaton:Hollow,   also a separatecorporation.The
proposedoperationwould go easterlyfrom FruitdaleAcres on a countyroad,
not within the limitsof any corporationbut over a road Immediatelycontiguous
to and forminga boundaryof Honey Springsfor a distanceof approximately
one third of a mile to U. S. HighwayNo. 75; thence in.Snortherlydirectian
over HighwayNo. 75, outsideany corporatelimits,but adjoiningand forminga
boundaryof Honey Springson the east, a distanceof nearly a mile, to the
TrinityRiver; thence in a northerlydirectionfor a distanceof about 1.1
mile to the boundaryof Dallas;thence on a road outsideof any city limits
but adjacentto and forminga boundaryof the City of ~Dallas;  a distanceof
4.4 miles, at which the corporatelimitsof the City of Dallaswould be
entered. The operationwould then go throughDallas,HighlandPark,
UniversityPark into PrestonHollow,at all timas being within the limitsof
one or the other of such corporations. You requestour opinionas to whether
the operationsappliedforaould come within the jurisdictionof the Railroad
Commissionof Texas.
Hon James E. Kilday,page 2 o-2737




In Article glla, Vernon'sCivil Statutes,motor bus companiesare made
subjectto regulationby the State of Texas throughits RailroadConmission.
In this act we find a definitionof the carrierwhich is made subjectto such
regulation. %&ion (c), of Saction1. thereofreads:

     'The term 'MotorBus Company when used in this Act (Art.glla; P. C.
     165Ca)meansevery corporationor personaas herein defined,their
     lessees,trustees,receivers,or trusteesappointedby any courtwhatso-
     ever, owning,controlling,operating,or managingany motor propallec!
     passengervehicle,not usuallyoperatedon or over rails,and engaged
     In the businessof transportingpersonsfor compensationor hire over
     the publichighwayswithin the State of Texas, whether operatingover
     fixed routes or fixed schedules,or otherwise;providedfurther,tlat
     the term 'MotorBus Company'as used in this Act (Art. 911s; P. C.
     16')Ca)shall not includecorporationsor persons,their lessees,trustees,
     or recei.vera,or trusteesappointedby any courtwUk.oever, i~nsofnr as
     they own, control,operate,or manage motor propelledpassengervehicles
     operatedwholly within the limitsof any incorporatedtown or city and
     the suburbsthereof,whether separatelyincorporatedor otherwise."

Prom the above it ls seen that a personoperating'khollywithin the limits
of any incorporatedtown or city and the suburbsthereof,whether separately
incorp.ratedor not, is not a motor bus carriersubjectto regulation1'~ihe
RailroadCommission. In your letteryou cell attentionto the enclosedmaps
and say that "Thesemaps seem to :.indicate clearlythat the towns of Preston
Hollow and FruitdaleAcres ar: auburbs of the City of Dallas, since at the
nearest point PrestonHollow i.sonly about .@( mile from the tit;?1imi.l;;
                                                                        of
Dallas,and at the nearestpointsFruitdaleis only one mile fro:,;  ',~ecit,y
limitsoi‘Dallas."Other than this statementfrom your letteran p,hePect
made obvjousby tb.emaps that all outsidepoints concernedare vx-y cloee
to the Cli~yof Dallas, the while distancecoveredby the operatk1 being;
only about 1.3miles,we are n,t advisedwhetheror not the route: traversed
outs!deof ?:;?eCity of Dallas are all within its suburbs. We arc not ~l;:~:~?i-
cientlyfami.l:;arwith the facls to be able to say that as a matt:;'
                                                                  of ln~!,r
                                                                         all
such outsidepofntsare within the suburbsof the City, or that 'ny of tImm
are not. The applicstionin i'selfdoes not disclosethe answer Lo the
questioneither on? way or the other,as a matter of law.

The Commissioncan he?>-?
                       testimol~yon the question. If the evGk!ce shows
conclusivelythat all p~'4a in\,lvedin the operationare eithc* within the
city limitsof Dallas or ic' aubl?bs,or if the Commissicaso f;,:.Isupon
diquted evidence,then the apk-' ,-riionshouldbe dismisr.ed,s5i:3 the RatI'?
                                                                          ‘ati
Commissionwould be without jurisX&ion. On the other hand if 'xe evident:,
shows beyond any disputethat SOIE parts of the operationi.rould
                                                              ::?conducted
outs?'.de
        the limitsof Dallas and ::!,a
                                    suburbs,or if the Commiss,-1 so fi,rds
upon contradictorytestimony,the Commissionwould have jur.i.sdi~
                                                              ;~ionto
entertainthe applicationupon its :zits.
Hon. James E. Kilday, page 3 O-2737



In Woolf v. Del Rio Motor Tramp. CO., 27 S. W. (2d) 874,by the San
Antonio Court of Civil Appeals,it was unsuccessfully contendedthat
Villa Acma was a suburb of Del Rio. The Court remarkedthat "sincethe
statutedoes not seek to definethe word 'suburb',we are left to work out
and give to that word theusual,familiarand generallyuuderstoodmeaning,
as used in everydaylife."We furtherquote from the opinion:
    ,I
     . . . The use of the word suburb in Texas statutesin not new, for We
    have it used and well definedand understoodin urban homesteadsand
    other laws. Suburb is definedin Webster'sNew International   Dictionary
    as follows: 'An outlyingpert of a city or tam; a smallerplace
    adjacentto a city.'"

Regrettingour inabilityto answer yourquestioncategorically
                                                         we trust that
the above my be of some aid to you.

                                      Yours very truly

                               ATTORNEYGENERALOFTEKAS

                               s/ Glenn R. Lewis



                               By
                                    Glenn R. Lewis
                                          Assistant

GRL:AMM

APPROVEDSEP 27, 1940

a./GeraldC. Mann

ATTORNEYGENERALOFTEKAS

APPROVEDOPINIONC@iMITTEEBY B. W. B. CHAIRMAN